Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 05/09/2022. Claims 1-2, 4-5, 7-12, and 14-22 are pending in the case. 

Applicant Response
In Applicant’s response dated 10/21/2021, Claims 1, 4, 11, and 14 are amended, claims and applicant argued against all objections and rejections previously set forth in the Office Action dated 02/09/2022.

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/09/2022 has been entered.

Examiner Comments
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-12, and 14-22 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Szeto (US 20050204309 A1, Pub. Date: Sep. 15, 2005) in view of Novak et al. (US 20160180161 A1, Pub. Date: 2016-06-23) in further view of Peterson et al. (US 20170357442 A1, Pub. Date: December 14, 2017) and  in further view of Peterson et al. (US 20180198742 A1, Pub. Date: 2018-07-12)


Regarding independent Claim 1,
	Szeto teachers a method for providing rich content for an input field of a network application that accepts text (see Abstract, describing providing rich media for enhancing user interaction with a messaging program), the method comprising:  
(a) establishing, by a first client application, for a first user of a first entity, a first session to a network application of a second entity via a first embedded browser within the first client application (see Szeto: Fig.4, [0064], A first messaging service user, user one, can initiate an instant message session with a second messaging service user, user two, by opening an instant messaging (IM) graphical user interface (GUI) associated with user two and sending a message to user two through a messaging service server. User two's messaging program receives the message and opens an IM GUI to display the message. FIG. 4 illustrates an exemplary diagram of an IM GUI 400 that is displayed on user two's computer. The IM GUI displayed on user one's computer is similar, but is displayed with user one's enhanced icon 210 preferences. The terms used to describe the parts of IM GUI 400 are not limited to an IM messaging program. In alternate embodiments of the messaging program 274, such as, for example, a chat room messaging program 274 may use the same terms and parts as IM GUI 400. The IM GUI 400 is displayed in an application window 401. Application window 401 comprises a window bar 403 and a display area 405 to display an application, such as, for example, an IM GUI 400.”)
(b) displaying, by the first embedded browser an input field of a first user interface of the network application, the first input field accepting text input (see Szeto: Fig.4, [0077], message compose field 422 (first input field) and user interface 414 showing example of the text input in user interface 422);

Szeto does not explicitly teach the method wherein: 
(c) providing, by the first client application, a second user interface as an overlay to the first user interface, the second user interface including a second input field configured to accept rich content in association with the first input field using an indicator to identify the rich content10 
(d) receiving, by the first client application, at least for display via the second input field of second user interface, the rich content to input into the first the input field 
(e) generating, by the first client application using the rich content received via the second user interface, a token to include as alphanumeric data in the first input field of the first user interface in place of the indicator associated with the rich content; 
(f) replacing, by the first client application, the alphanumeric data corresponding to the token in the first input field of the first user interface of the network application with the indicator associated with the rich content via the second input field of the second user interface of the client application, in response to presentation of the token in the first input field via the first embedded browser, without modifying the network application; and 
 (g) storing, by the first client application, the token associated with the rich content to a data storage service.

However, Novak teaches the method wherein:
(c) providing, by the first client application, a second user interface as an overlay to the first user interface, the second user interface including a second input field configured to accept rich content in association with the first input field using an indicator to identify the rich content10 (see Novak: Fig.3(A-D), [0032]-[0033], “the input overlay application 305 (the second user interface ) may include a sub-area that is visually coordinated with an input location 307 (second input field), i.e., where additional or revised input (rich content) will be inserted into existing typeset 302 of an active or focused field 302. This permits a user to know exactly where in the active field 302 typeset 303 any new input will be inserted.”… [0033], “the input overlay application 305 includes an input field overlay area 306 for inputting handwriting ink strokes. As shown, the input field overlay area 306 occludes the underlying typeset 301 (first client application) via use of an opaque background. This provides a user with a clean background area 306 onto which new ink strokes may be provided.”)) 10
(d) receiving, by the first client application, at least for display via the second input field of second user interface, the rich content to input into the first the input field (see Novak: Fig.3(A-D), [0034], “The overlay input application 305 includes an area 309 that displays a typeset preview (FIG. 3C) and includes one or more soft controls. For example, as shown in FIG. 3C, an area 309 provides a typeset preview of the handwriting recognition result for the handwriting input 308 provided by the user to input field overlay area 306. The area 309 in the illustrated example includes settings, graphic input and typeset input soft controls 310. If a user provides handwriting input into area 306 and selects a soft control 310, e.g., “T” control for entering typeset, an embodiment inserts the new typeset derived from the handwriting input 308 into the active field 302 typeset 303 at the location indicated (307 of FIG. 3C) to form new typeset input 311.”)
	Because both Szeto and Novak address the same/similar issue of  providing user with an additional user interface to add or insert additional content that is associated with the existing or active application,  it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Szeto to  include the method that provide a second user interface as an overlay to the first user interface to receive via the second input field of second user interface a rich content to input into the first the input field as taught by Novak. After modification of Szeto, the network application that accepts text can also incorporate additional user interface as an overlay over the first user interface to insert a content that is associated with the first input field as taught by Novak. One would have been motivated to make such a combination in order to provide user with a full, empty background to add or insert new contents without an interfering with the active application and to avoid obfuscation of active application (See Novak: [0015])

Szeto and Novak does not explicitly teach the method wherein: 
 (e) generating, by the first client application using the rich content received via the second user interface, a token to include as alphanumeric data in the first input field of the first user interface in place of the indicator associated with the rich content; 
(g) storing, by the first client application, the token associated with the rich content to a data storage service.

However, Peterson teaches the method wherein:
(e) generating, by the first client application using the rich content received via the second user interface, a token to include as alphanumeric data in the input field of the first user interface in place of the indicator associated with the rich content (see Peterson: Fig.16A, [0111], “the sticker extension app creates a sticker image and a hash (alphanumeric data) of the image and can receive user inputs to determine image metadata, such as scale and rotation metadata. 
 (g) storing, by the first client application, the token associated with the rich content to a data storage service (see Peterson: Fig.15, [0111], “Then in operation 855 the sending device (such as sending device 803) receives a download token from the one or more messaging servers 801 and stores the token and an associated TTL value for the corresponding encrypted sticker image. This is shown as receive 812 in FIG. 15”)
	Because Szeto, Peterson and Novak are in the same/similar field of endeavor of inserting/uploading rich media content in an application that uses text input field, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Szeto to  include the method that generate a token to include as alphanumeric data in the input field replacing the token with the indicator associated with the rich content  and storing the token to a data storage service as taught by Peterson. After modification of Szeto, the enhanced media icon that is inserted in the text input of the messaging application can be modified or formatted as a token alphanumeric data ( hash)  an embedded media content to represent and create a link to the enhanced media content as taught by Peterson. One would have been motivated to make such a combination in order to provide an provide efficient and robust content sharing mechanism across different communication to allow messages to be exchanged even though they include content from different domains. (See Peterson: [0006])
	Szeto, Peterson and Novak does not teach or suggest the system wherein: 
(f). replacing, by the first client application, the alphanumeric data corresponding to the token in the first input field of the first user interface of the network application with the indicator associated with the rich content via the second input field of the second user interface of the client application, in response to presentation of the token in the first input field via the first embedded browser, without modifying the network application.
	However, Subramani teaches the system wherein replacing, by the first client application, the alphanumeric data corresponding to the token in the first input field of the first user interface of the network application (see Subramani: Fig.3E, [0037], “URL may contain a token string (alphanumeric data) consisting of unique character combinations (e.g., “mj4h21g1c”) and mapping to the target content item”) with the indicator associated with the rich content via the second input field of the second user interface of the client application (see Subramani: Fig.3F, [0039], “The code can include a link (i.e. indicator associated with the rich content) to the content item. Once inserted into application 300, such code can be rendered by application 300 or other applications as a more user-friendly visual representation such as preview 324 ((i.e. indicator associated with the rich content). Rich preview 324 can be dynamically updated according to the underlying content item. In other words, if the corresponding content item is updated even after preview 324 is inserted into the email, preview 324, when it is rendered at the receiver's email client, can still reflect all the changes that have been made during the intervening time.”), in response to presentation of the token in the first input field via the first embedded browser, without modifying the network application (see Subramani: Fig.3F, [0039],  “This can be made possible by configuring the inserted code to request a resource from a server such as the content management system server. At render time, the rendering application (e.g., receiver's email client application) can request this resource (e.g., thumbnail image file) from the server, and the server can generate and provide a new up-to-date thumbnail image based on the latest version of the content item to be rendered at the rendering application.”)
	Because Szeto, Peterson , Novak and Subramani are in the same/similar field of endeavor of inserting/uploading rich media content in an application that uses text input field, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Szeto to  include the method that replace the alphanumeric data corresponding to the token in the first input field of the first user interface of the network application with the indicator associated with the rich content via the second input field of the second user interface without modifying the network application as taught by Subramani. After modification of Subramani, the enhanced media icon that is inserted in the text input of the messaging application can be modified or formatted as a token alphanumeric data (hash) an embedded media content to represent and create a link to the enhanced media content can also converted to an indicator in the client application and ss taught by Subramani. One would have been motivated to make such a combination in order to provide an provide efficient and robust content sharing mechanism across different communication to allow messages to be exchanged.


Regarding Claim 2, 
	Szeto, Peterson , Novak and Subramani all the limitations of Claim1. Szeto further teaches the method wherein the first input field accepts only one of simple text or formatted text (see Szeto for e.g., Fig.4, [0071], message compose field 422 that accepts text input) 

Regarding Claim 4,
	Szeto, Peterson , Novak and Subramani teaches all the limitations of Claim 1. Novak further teach the method wherein the overlay is configured to be at least partially transparent and display on the second user interface graphical indicators or representations of the rich content (see Novak: Fig.3(A-D), [0036], “providing a transparent background, the input field overlay area 306 is provided in an opaque manner (which may include semi-transparent background) such that the user is provided with a visually appealing area 306 in which to provide new ink strokes. As the user has provided new ink strokes, here “inked” as illustrated in FIG. 3G, the overlay input application 305 provides a typeset preview as well as soft controls in area 309.”)
	Because both Szeto and Novak address the same/similar issue of  providing user with an additional user interface to add or insert additional content that is associated with the existing or active application,  it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Szeto to  include the method that configure the to be at least partially transparent and display on the second user interface graphical indicators or representations of the rich content as taught by Novak. After modification of Szeto, the network application that accepts text can also incorporate additional user interface as an overlay over the first user interface to insert a content that is associated with the first input field as taught by Novak. One would have been motivated to make such a combination in order to provide user with a full, empty background to add or insert new contents without an interfering with the active application and to avoid obfuscation of active application (See Novak: [0015])

Regarding Claim 5,
	Szeto, Peterson , Novak and Subramani teaches all the limitations of Claim1. Szeto further teaches the method wherein 25the second user interface is configured to allow one of dragging and dropping a file into the second input field or taking a photo with a camera of a device (see Szeto: Fig. 8, [0093], “user's enhanced icon toolbar 418 is displayed in the enhanced icon dialog 800. The user can manipulate this copy of the enhanced icon toolbar 418 by, for example, adding, reordering, or removing enhanced icons 210. This may be implemented using a drag and drop technique and/or by buttons for adding, removing, moving an enhanced icon 210 up the list and moving an enhanced icon 210 down the list”). 
Regarding Claim 7,
	Szeto, Peterson , Novak and Subramani teaches all the limitations of Claim1. Szeto further teaches the method wherein receiving text as input to the second input field and entering and displaying the text in the first input field on the first user interface. (See Szeto Fig.4, [0064], illustrating IM 400 session that receives a text as an input in user interface input field 422 and displaying the text on the user interface history window 414). 

Regarding Claim 8,
	Szeto, Peterson , Novak and Subramani teaches all the limitations of Claim1. Peterson further teaches the method comprising accessing, by one of the first client application or a second client application, content of the first network application comprising the first input field and detecting the token in data of the first input field (see Peterson: Fig.16A, [0112], “in operation 891 the receiving device uses the image metadata to generate the final sticker image which can include one or more rotations and enlargements or shrinking of the image (or other modifications of the image); in one embodiment, the messaging app on the receiving device performs operation 891. Then in operation 893 the messaging app can display the final sticker image on the bubble in the message transcript (on the bubble that was identified by the bubble identifier). FIG. 16C shows an example where the user has created two sticker images and placed them on the message bubble 839.”)
	Because Szeto, Peterson , Novak and Subramani are in the same/similar field of endeavor of inserting/uploading rich media content in an application that uses text input field, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Szeto to include the method of accessing, by one of the first client application or a second client application, content of the first network application comprising the first input field and detecting the token in data of the first input field as taught by Peterson. One would have been motivated to make such a combination in order to provide an provide efficient and robust content sharing mechanism across different communication to allow messages to be exchanged even though they include content from different domains. (See Peterson: [0006])

Regarding Claim 9,
	Szeto, Peterson , Novak and Subramani teaches all the limitations of Claim1. Peterson further teaches the method comprising determining the first input field has associated rich content responsive to the detection and obtaining from the data storage service the rich 10content (see Peterson: Fig.16A, [0112], “In operation 877, the messaging app determines from the hash received in operation 875 whether the receiving device has a local copy of the sticker image stored on the receiving device. If it does, then operation 881 follows operation 877, causing the processing to jump to operation 891 as shown in FIG. 16B. If no local copy exists then operation 879 follows operation 877, and the receiving device 805 sends, in operation 879, the download token in send 815 shown in FIG. 15 to the one or more messaging servers 801 to retrieve the encrypted sticker image, and then the messaging app decrypts the encrypted sticker image in operation 879.”)
	Because Szeto, Peterson , Novak and Subramani are in the same/similar field of endeavor of inserting/uploading rich media content in an application that uses text input field, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Szeto to include the method of determining the first input field has associated rich content responsive to the detection and obtaining from the data storage service the rich 10content as taught by Peterson. One would have been motivated to make such a combination in order to provide an provide efficient and robust content sharing mechanism across different communication to allow messages to be exchanged even though they include content from different domains. (See Peterson: [0006])

Regarding Claim 10,
	Szeto, Peterson , Novak and Subramani teaches all the limitations of Claim1. Szeto further teaches the method comprising displaying in one of the first embedded browser or the second embedded browser via the second user interface the rich content in association with the first input field (see Szeto: for e.g. Fig.4, [0066], “user two has sent enhanced icon six 438 to user one. Enhanced icon six 438 is displayed in the history window 414 and is played at both user one and user two's IM GUI. History window 414 also includes a scroll bar 415 that allows the messaging service user to view parts of the session that have been pushed out of the history window 414 due to the length of the session.” i.e. the enhanced icon ( rich content ) and the chat text message are displayed together in the chat session ( embedded browser ) )


Regarding independent Claims 11,
	Claim 11 is directed to a system claim and the claim have similar/same technical features and claim limitations as Claim 1 and is rejected under the same rationale.

Regarding Claim 12,  
	Claims 12 is directed to a system claim the claim sets have similar/same technical features and claim limitations as Claim 2 and is rejected under the same rationale.

Regarding Claim 14 and 15,
	Claim 14 and Claim 15 are directed to a system claim the claim sets have similar/same technical features and claim limitations as Claim 4 and Claim 5 respectively and are rejected under the same rationale.
Regarding Claim 16,  
	Szeto, Peterson , Novak and Subramani teaches all the limitations of Claim1. Szeto further teaches the system wherein the rich content comprises one or more of the following: a video, an audio, an image, a document, a sticker, an emoji, and an animation (see Szeto Fig.4, [0008] “the rich media comprises user perceptible content such as, for example, an audio video file, (i.e., digital data containing sound and/or images or other user perceptible information) and content specific information. Created messages that include rich media can be communicated to an intended recipient which may be, for example another user of the messaging program. ”)

Regarding Claims 17-20,  
	Claims 17-20 are directed to a system claim the claim sets have similar/same technical features and claim limitations as 7-10 respectively and are rejected under the same rationale.

Regarding Claims 21,
	Szeto, Peterson , Novak and Subramani teaches all the limitations of Claim1. Peterson further teaches the method comprising (e) further comprises generating the token in accordance with an encoding scheme using the rich content (see Peterson: Fig.15, [0109], “he sending device sends an encrypted image file to a messaging server and receives a download token (and an associated time-to-live (TTL) value) wherein the token represents the encrypted image file. The image file in one embodiment is encrypted on a per sender basis as described herein, and thus the messaging servers can store multiple instances of the same sticker, each encrypted with a different key of different sending devices and each having a time-to-live value which can be refreshed by the appropriate sending device when it sends the download token (previously obtained from the server) to the server for a subsequent message.”) See also [0110]-[0111] describing the messaging service 800 and token creation
	Because Szeto, Peterson , Novak and Subramani are in the same/similar field of endeavor of inserting/uploading rich media content in an application that uses text input field, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Szeto to include the method of generating the token in accordance with an encoding scheme using the rich content as taught by Peterson. One would have been motivated to make such a combination in order to provide an provide efficient and robust content sharing mechanism across different communication to allow messages to be exchanged even though they include content from different domains.

Regarding Claims 22,
	Szeto, Peterson , Novak and Subramani teaches all the limitations of Claim1. Szeto and Peterson further teaches the method comprising wherein (c) further comprises providing the second interface, responsive to determining that the first input field of the first interface is not configured to accept the rich content (see Novak: Fig.4, [0039], “ an embodiment may detect that an input field for an underling application has been activated 401. If for example editing input is detected at 402, an embodiment may provide an overlay input application at the detected location 403, e.g., at a location of a word lassoed or associated with another pen gesture input.”) 

Response to Arguments
Claim Rejections - 35 U.S.C. § 112(d),
	The rejection to Claims 4 and 14 under 35 U.S.C. § 112(d) has been withdrawn based on applicant amendment.

Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20190090002 A1
Ramadorai; Jayachandran
Title: Techniques for Integration of Media Content From Mobile Device to Broadcast
Description: Method For Providing User Generated Content To E.g. Media content To Destination 

US 20110289428 A1
YUEN; Paul Man-Wing
Title: Methods And Systems for Customizing And Embedding Widgets in Instant Messages
Description: System enhances instant messaging environment, and empowers users for online communication to utilize a new level of widget intelligence by allowing embedding of widgets in messages.
US-20180367483-A1
RODRIGUEZ; Adam
Title: Embedded Programs And Interfaces For Chat Conversations.
Descriptions:  Method includes initiating an embedded application in association with a chat interface displayed by a messaging application that executes at least in part on a first user device


	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.W.S./Examiner, Art Unit 2177  

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177